UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-11826 MIDSOUTH BANCORP, INC. (Exact name of registrant as specified in its charter) Louisiana 72 –1020809 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 102 Versailles Boulevard, Lafayette, Louisiana 70501 (Address of principal executive offices, including zip code) (337) 237-8343 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Small reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YES¨NOx As of May 10, 2012, there were 10,465,506 shares of the registrant’s Common Stock, par value $0.10 per share, outstanding. Part I – Financial Information 3 Item 1. Financial Statements. 3 Consolidated Balance Sheets 3 Consolidated Statements of Earnings (unaudited) 4 Consolidated Statements of Comprehensive Income (unaudited) 5 Consolidated Statement of Shareholders’ Equity (unaudited) 6 Consolidated Statements of Cash Flows (unaudited) 7 Notes to Interim Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 23 Forward-Looking Statements 23 Critical Accounting Policies 24 Results of Operations 25 Analysis of Balance Sheet 28 Liquidity and Capital 29 Asset Quality 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 32 Item 4. Controls and Procedures. 32 Part II – Other Information 33 Item 1. Legal Proceedings. 33 Item 1A. Risk Factors. 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 33 Item 3. Defaults Upon Senior Securities. 33 Item 4. Mine Safety Disclosures. 33 Item 5. Other Information. 33 Item 6. Exhibits. 33 Table of Contents Part I – Financial Information Item 1. Financial Statements. MidSouth Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (dollars in thousands, except share data) March 31, 2012 (unaudited) December 31, 2011* (audited) Assets Cash and due from banks, including required reserves of $5,743 and $7,990, respectively $ $ Interest-bearing deposits in banks Federal funds sold Time deposits held in banks Securities available-for-sale, at fair value (cost of $354,671 at March 31, 2012 and $355,496 at December 31, 2011) Securities held-to-maturity (fair value of $98,033 at March 31, 2012 and $101,131 at December 31, 2011) Other investments Loans Allowance for loan losses ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Goodwill Intangibles Cash surrender value of life insurance Other real estate Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Deposits: Non-interest-bearing $ $ Interest bearing Total deposits Securities sold under agreements to repurchase Junior subordinated debentures Other liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Series B Preferred stock, no par value; 5,000,000 shares authorized, 32,000 shares issued and outstanding at March 31, 2012 and December 31, 2011 Common stock, $0.10 par value; 30,000,000 shares authorized, 10,615,983 issued and 10,465,506 outstanding at March 31, 2012 and December 31, 2011 Additional paid-in capital Accumulated other comprehensive income Treasury stock – 150,477 shares at March 31, 2012 and December 31, 2011, at cost ) ) Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to unaudited consolidated financial statements. * Derived from audited financial statements. 3 Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Earnings (unaudited) (in thousands, except per share data) Three Months Ended March 31, Interest income: Loans, including fees $ $ Securities and other investments: Taxable Nontaxable Federal funds sold 2 3 Time and interest bearing deposits in other banks 39 75 Other investments 45 38 Total interest income Interest expense: Deposits Securities sold under agreements to repurchase Junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges on deposits Gain on securities, net - 41 ATM and debit card income Other charges and fees Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy expense ATM and debit card expense Other Total non-interest expenses Income before income taxes Income tax (expense) benefit ) 97 Net earnings Dividends on preferred stock and accretion of warrants Net earnings available to common shareholders $ $ Earnings per share: Basic $ $ Diluted $ $ Cash dividends declared per common share $ $ See notes to unaudited consolidated financial statements. 4 Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (unaudited) (in thousands) Three Months Ended March 31, Net earnings $ $ Other comprehensive income, net of tax: Unrealized gains and losses on securities available-for-sale: Unrealized holding gains (losses) arising during the year, net of income tax benefit of $138 for the three months ended March 31, 2012 and net of income tax expense of $46 for the three months ended March 31, 3011 ) 89 Reclassification adjustment for gain on securities available-for-sale, net of income tax expense of $0 and $14 for the three months ended March 31, 2012 and 2011, respectively - ) Total other comprehensive income ) 62 Total comprehensive income $ $ See notes to unaudited consolidated financial statements. 5 Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statement of Shareholders’ Equity (unaudited) For the Three Months Ended March 31, 2012 (in thousands, except share and per share data) Preferred Stock Series B Common Stock Additional Paid-in Accumulated Other Comprehensive Treasury Retained Shares Amount Shares Amount Capital Income Stock Earnings Total Balance- December 31, 2011 $ ) $ $ Net earnings - Dividends on Series B Preferred Stock - ) ) Dividends on common stock, $0.07 per share - ) ) Restricted stock compensation expense - 12 - - - 12 Change in accumulated other comprehensive income - ) - - ) Balance- March 31, 2012 $ ) $ $ See notes to unaudited consolidated financial statements. 6 Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) (in thousands) For the Three Months Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation Amortization (accretion) of purchase accounting adjustments ) 20 Provision for loan losses Provision for deferred tax expense Amortization of premiums on securities, net Amortization of other investments 4 4 Stock compensation expense - 14 Restricted stock expense 12 18 Net gain on sale of investment securities - ) Net loss on sale of other real estate owned 94 - Write down of other real estate owned 17 84 Gain on valuation of other real estate owned ) - Change in accrued interest receivable ) ) Change in accrued interest payable ) ) Change in other assets & other liabilities, net Net cash provided by operating activities Cash flows from investing activities: Net decrease in time deposits in other banks - Proceeds from maturities and calls of securities available-for-sale Proceeds from maturities and calls of securities held-to-maturity Proceeds from sale of securities available-for-sale - Purchases of securities available-for-sale ) ) Purchases of other investments (1
